Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application has the effective filing date of 08/07/2006.
Status of Claims
Per Applicant’s response dated 12/14/2020, claims 21-22, 25-31 and 33-40 are pending. Claims 1-20, 23-24, 32 and 41-43 have been cancelled.
Response to Amendment
With regard to the 35 USC 103 rejections based on references Weinert et al. (US 7,941,200) and Rosenthal (US 6,064,896), the Applicant’s arguments are persuasive, the 103 rejections are withdrawn. 
However, upon further consideration, a new ground of rejection is made under 35 USC 101. 
The Examiner had various conversations with the Applicant’s representative: Donna Haynes (Reg. no. 69287) between March 16-25th to discuss proposed claim amendments, but agreements could not be reached. 
Claim Rejections - 35 USC § 101
Claims 21-22, 25-27, 30-31 and 33-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter-abstract idea under the groupings of mental processes without significantly more.  
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or significantly more than the judicial exception. 	
Under Step (1): Independent claims 21, 34 and 38 each discloses a method, an apparatus and a system; and thus, the independent claims and their corresponding dependent claims also fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A method comprising: 
retrieving, using one or more processors, a meal schedule for a predetermined time period, wherein one or more meal types is associated with the meal schedule; 
retrieving, using the one or more processors, a plurality of continuous monitored analyte levels for the predetermined time period; and 
automatically arranging, using the one or more processors, the monitored analyte levels based on the one or more meal types associated with the meal schedule for the predetermined time period, thereby resulting in arranged monitored analyte levels, and 
automatically associating a temporal meal event identifier to a rate of increase of the analyte levels when the rate of increase of the analyte levels exceeds a predetermined threshold

Claim 1, is directed to a method of retrieving analyte levels, and a meal schedule, and to automatically arrange the retrieved analyte levels to associate temporal meal event identifiers based on rates of change of the analyte levels compared with a predetermined threshold.  The claim under the broadest reasonable interpretation, recites a judicial exception: an abstract idea under the grouping of mental processes. Specifically, the italicized portions above, which include the steps of retrieving, arranging and associating; are all steps which can be done in a person’s mind via series of mental observations, or by using pen and paper. A person can retrieve analyte levels by reading analyte levels (e.g. glucose) from a chart or a log book; or alternatively mentally and visually observing a person’s blood, urine or sweat (or other biological samples) to determine an analyte level, such as based on color observations or using known dip-stick tests 

Claim 34 recites: 

An apparatus comprising: 
one or more processors; and 3Response to 09/15/2020 ActionApp. Serial No.: 15/640,632 Client Docket No.: 8231USC3 Attorney Docket No.: 075403-000886 
a memory operatively coupled to the one or more processors for storing instructions which, when executed by the one or more processors, cause the one or more processors to: 
retrieve a meal schedule for a predetermined time period, wherein one or more meal types is associated with the meal schedule; 
retrieve plurality of continuous monitored analyte levels for the predetermined time period; and 
automatically arrange the monitored analyte levels based on the one or more meal types associated with the meal schedule for the predetermined time period, thereby resulting in arranged monitored analyte levels, and automatically associating a temporal meal event identifier to a rate of increase of the analyte levels when the rate of increase of the analyte levels exceeds a predetermined threshold.

Claim 38 recites: 

A system comprising: 
an analyte monitoring system comprising: 
one or more processors; and 4Response to 09/15/2020 ActionApp. Serial No.: 15/640,632 Client Docket No.: 8231USC3 
Attorney Docket No.: 075403-000886a memory operatively coupled to the one or more processors for storing instructions which, when executed by the one or more processors, causes the one or more processors to: 
retrieve a meal schedule for a predetermined time period, wherein one or more meal types is associated with the meal schedule; 
retrieve a plurality of continuous monitored analyte levels for the predetermined time period; and 
automatically arrange the monitored analyte levels based on the one or more meal types associated with the meal schedule for the predetermined time period, thereby resulting in arranged monitored analyte levels, and automatically associating a temporal meal event identifier to a rate of increase of the analyte levels when the rate of increase of the analyte levels exceeds a predetermined threshold; and 
a fluid delivery device operably coupled to the analyte monitoring system.

With regard to claims 34 and 38, these two independent claims also fall under the abstract idea grouping of mental processes. Specifically, the italicized portions above are regarded as mental processes which can be performed in by a person in the person’s mind or via pen and paper; similar to the analysis discussed under claim 21 above. 
As for dependent claims 25-27, 30-31 and 35-37 recited additional limitations directed to predetermined time periods for the retrieved meal schedule, temporal meal event identifiers, and/or to specify that the analyte level is a glucose levels. However, these are all regarded as mental processes under BRI, because a predetermined period and meal event identifiers (i.e. breakfast, lunch, dinner, etc.) can be visually observed and determined via mental processes. As for the recitation that the analyte level is a glucose level, under BRI, the claims only require retrieval of the analyte, i.e. glucose level, and does not actually involve using the glucose sensor, thus, the retrieval process can still be performed by a person. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. An example of a practical integration of a medical treatment step has been noted in Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011), in which the claimed treatment step (e.g. immunization step) is meaningful as the particular immunization schedule lowers immunization risk.
bolded and underlined limitations: “one or more processors” and “memory” are regarded as mere tools to automate the recited judicial exception-mental processes. The recited steps of retrieving and arranging analyte levels do not improve the functioning of the recited computer, i.e. processor and/or memory.
The judicial exception of the independent claims are not integrated into a practical application because independent claims 21, 34 and 38 do not disclose an actual treatment step under MPEP 2106.05(e). Only claim 38 recites a “fluid delivery device” as part of the recited system; however, the fluid delivery device is not actually performing fluid (or medication delivery) based on the recited analyte retrieval and arrangement steps. Thus, the fluid delivery device does not qualify as a treatment apparatus or step, under BRI. 
Thus, the processor, memory, and the fluid delivery device, recited in the independent claims fail to integrate the judicial exception into a practical application.
Other structural limitations recited in the dependent claims include a “remote terminal”, “handheld device” in claims 31 and 33, but these limitations are regarded as tools to carry out the data retrieval steps, falling under insignificant pre-solution activity. A person can access a “handheld device” or a “remote terminal” to visually observe or write down the analyte levels; these structures are not actually involved in the acquisition or monitoring of the analyte levels. 
	As for dependent claim 39 and 40 which recite “output unit” and “insulin delivery device”; these two limitations also fail to integrate the recited judicial exception into a practical application. Specifically, the “output unit” of claim 38 is a tool for insignificant extra-solution activity by displaying the arranged analyte levels. As for the “insulin delivery device”, similar to 
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 21-22, 25-27, 30-31 and 33-40 requires the structural limitations: processor, memory, remote terminal, handheld device, fluid delivery device, output unit, and insulin delivery device. However, these additional limitations do not add more to the judicial exception which would amount to significantly more than an abstract idea. In fact using these recited limitations to perform the data retrieval, and arrangement of glucose data are routine and convention. 
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Worthington et al. US 6379301 B1 discloses using a analyte monitoring system (having processor and memory) as shown in Figs. 1-3, which retrieves analyte levels, and displays glucose levels arranged based to meal times. Worthington also discloses a fluid delivery system, see Figs. 6A-7.
Galley et al. US 6544212 discloses a system for glycemic control including a GUI to retrieve glucose levels, meals time, and an insulin delivery unit; see Abstract and Fig.5.
Mault et al. US 2003/0208113 discloses a portable system for glycemic control including an analyte sensor, an electronic device (including processor and memory) and an insulin delivery device; see Figs. 1-2.
Rosenthal US 2004/0181132 A1 discloses a portable system for monitoring and retrieving analyte levels comprising an analyte sensor and a portable device; see Fig. 1. Rosenthal further discloses arranging analyte level based on retrieved meal times, see Fig. 9A.
Brauker et al. US 2005/0192557 also discloses a portable system for monitoring and retrieving analyte levels comprising an analyte sensor, a portable controller and insulin delivery device; see Figs. 1 and 4A-4B.
(All references have been previously cited on the record.)
Accordingly, viewed as a whole, neither the combination of elements, nor the implicitly disclosed elements of amount to significantly more than the judicial exception. 
Claims 21-22, 25-27, 30-31 and 33-40 are rejected under 35 USC 101 for patent-ineligible subject matter.

101 eligible claims: 	Dependent claims 28 and 29, are eligible under 35 USC 101, because these two claims each incorporate a glucose analyte sensor for performing the recited steps. Since a person cannot visually observe blood (or other biological samples) to determine glucose levels, the method steps which require using a specific glucose sensor to acquire the glucose levels are 101 eligible.
The Examiner suggests amending each of the independent claims to include the claim limitations from either claim 28 or 29 to overcome this rejection.

Conclusion
The Applicant is invited to contact the Examiner to discuss proposed claim amendments to overcome the outstanding 101 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 25, 2021